Exhibit 10.11


[ex10-11_logo01.jpg]


EMPLOYMENT AGREEMENT


THIS AGREEMENT (the “Agreement”) dated December 6, 2010 (the “Effective Date”),
is entered into by and between Freddy Holder (the “Executive”) and Vertical
Computer Systems, Inc. and its subsidiaries and/or affiliates, located at 101
West Renner Rd, Suite 300, Richardson, TX 75082 (the “Company”).


BACKGROUND


A.          The Company has been established for the purpose of developing and
providing software products ranging from Internet core technologies, and
administrative software to derivative software application products.


B.           The Company desires to employ the Executive as Chief Financial
Officer and the Executive desires to be so employed and;


NOW, THEREFORE, the parties desire to memorialize herein the terms and
conditions of the Executive’s employment. In consideration of the mutual
covenants and promises contained herein and other good and valuable
consideration, the parties hereby acknowledge the receipt and sufficiency of
which hereto, the parties agree as follows:


1.           Position.  The Executive shall serve as Chief Financial Officer in
accordance with the terms set forth in this Agreement.  The Executive shall have
the duties and responsibilities set forth in Schedule 1 and such other duties
and responsibilities inherent in this position unless otherwise directed by the
Board of Directors (the “Board”).  Unless otherwise directed by the Board, the
Executive shall report to the Company’s CEO and the Executive shall perform any
other duties reasonably required by the CEO.


2.           Term of Employment.   Subject to the provisions of this Agreement,
the term of the Executive’s employment under this Agreement shall commence on
the Effective Date and runs for a period that consists of (a) TWO (2) years (the
“Initial Term”) and (b) any renewal terms for successive periods of one (1) year
(the “Renewal Term(s)”).  Unless either party elects to terminate this Agreement
at the end of the Initial Term or any Renewal Term by giving the other party
written notice of such election at least ninety (90) days before the expiration
of the then-current term, this Agreement shall be deemed to have been renewed
for an additional term of one (1) year commencing on the day after the
expiration of the then-current term.  In the event that the Executive elects not
to renew this Agreement this Section 2 shall govern the Executive’s termination,
without reference to Section 4, and the Company shall provide the Executive all
compensation and benefits to which the Executive is entitled through the date of
termination and thereafter the Company’s obligation hereunder shall cease. In
the event that the Company elects not to renew this Agreement, this section 2
shall govern the Executive’s termination, without reference to Section 4, and
the Company shall provide Executive thirteen (13) weeks of salary which shall be
paid according to and as part of the Company’s normal payroll cycle and provide
for continuation of all Company benefits to Executive, subject to the approval
of the Company’s group insurance carrier(s), for a period of six (6) months in
the manner provided as of the date of termination.
 
 
 

--------------------------------------------------------------------------------

 

[ex10-11_logo02.jpg]


3.           Compensation and Bonus.


3.1           Salary. The Company shall pay the Executive an annual base salary
of ONE HUNDRED SIXTY THOUSAND DOLLARS U. S. ($160,000.00) during the term of the
Executive’s employment, payable in accordance with the semi-monthly payroll
disbursement cycle in use by the Company (“Base Compensation”). The Executive’s
Base Compensation shall be reviewed and may be increased each year during the
term of the Executive’s employment, provided that the Company’s performance
criteria are achieved as set forth by the Board of Directors (the BOARD”) each
year; and


3.2           Bonus.  The Executive shall receive an annual bonus one hundred
twenty (120) days after the end of the Company’s fiscal year from a pool equal
to five (5) percent of the Company taxable income before net operating loss
deduction and special deductions from the federal tax return filed.  The
Executive’s share of the bonus pool is equal to the percentage of the
Executive’s annual base compensation to the total combined annual base
compensation of all executives of the Company in bonus pool for 50% of the bonus
pool and a discretionary share of the remaining 50% of bonus pool based upon the
Executive Committee’s allocation based upon the individual Executive’s
performance as determined by the Executive Committee at its sole and absolute
discretion.
 
3.3           Grant of Restricted Stock. Executive shall receive SIX HUNDRED
(600,000) restricted shares of common stock of Vertical Computer Systems, Inc.
These shares shall vest over a period of three (3) years in installments of TWO
HUNDRED  THOUSAND   (200,000), TWO HUNDRED THOUSAND   (200,000), and TWO HUNDRED
THOUSAND   (200,000) on the first, second and third yearly anniversaries,
respectively, of the Effective Date.  The Executive agrees that such shares
shall be subject to the terms of the Restricted Stock Agreement (the “Restricted
Stock Agreement”), entered into on November 24, 2010.


3.4           Performance of Duties.  Executive acknowledges that full business
time will require that Executive work a minimum forty (40) hours per week,
except as otherwise directed by the President.  The Executive shall comply with
all policies, procedures and budgets established by the Company in the
performance of the Executive’s duties and responsibilities.  During Executive’s
employment with the Company, (i) the Executive’s entire working time, energy,
skill and best efforts shall be devoted to the performance of the Executive’s
duties hereunder in a manner which will faithfully and diligently further the
business and interests of the Company; and (ii) the Executive shall not accept
any other employment, or engage, directly or indirectly, in any other business,
commercial, or professional activity (whether or not providing compensation)
that is or may be competitive with the Company or any Affiliate that might
create a conflict of interest with the Company or any affiliate or that
otherwise might interfere with the business of the Company or any
affiliate.  The Executive may engage in charitable, civic, fraternal,
professional and trade association activities that do not interfere materially
with the Executive’s obligations to the Company;
 
 
 

--------------------------------------------------------------------------------

 

[ex10-11_logo02.jpg]
3.5           Vacation and Sick Leave.     The Executive will be entitled to
THREE (3) weeks of vacation and sick leave equal to six (6) days per
year.  Except as expressly set forth in this paragraph, vacation time and sick
leave accumulation will be in accordance with the Company’s policies and
practices as set forth in the Company’s employee manual.  The Executive’s use of
vacation time shall be approved by the Executive’s supervisor, not unreasonably
withheld.  Sick leave shall accumulate at the rate of one half day per month;


3.6           Expenses.     The Company shall reimburse the Executive for all
expenses incurred in connection with the Executive’s duties on behalf of the
Company, provided that the Executive shall keep, and present to the Company,
records and receipts relating to reimbursable expenses incurred by the
Executive.  Such records and receipts shall be maintained and presented in a
format, and with such regularity, as the Company reasonably may require in order
to substantiate the Company’s right to claim income tax deductions for such
expenses.  Without limiting the generality of the foregoing, the Executive shall
be entitled to reimbursement for all reasonable business-related travel,
business-related entertainment, whether at the Executive’s residence or
otherwise, or other costs and customary business expenses reasonably incident to
the performance of the Executive’s duties on behalf of the Company. The
Executive will be entitled to reimbursement of all reasonable, customary
business expenses incurred by the Executive in the performance of the
Executive’s duties. Expenses will be paid at a maximum of 30 days after the
submission of the report.


3.7           Benefits.  The Executive will be entitled to participate in the
employee benefit plans or programs of the Company, including medical and life
insurance and profit sharing, to the fullest extent possible, subject to the
rules and regulations applicable hereto and to standard eligibility and vesting
requirements of any coverage and shall be furnished with other services and
prerequisites appropriate to the Executive’s position.  Without limiting the
generality of the foregoing, the Executive shall be entitled to the following
benefits paid by the Company, in accordance with the Company’s then-current
Company policy:


(a)           Comprehensive medical insurance for the Executive, the Executive’s
spouse, and the Executive’s dependent children;


(b)          Dental insurance for the Executive, the Executive’s spouse, and the
Executive’s dependent children;


(c)           Group term life insurance with death benefits equal to one hundred
percent (100%) of base salary; and


(d)          Annual physical examinations;
 
 
 

--------------------------------------------------------------------------------

 
[ex10-11_logo02.jpg]
 
 
4.
Termination.



4.1           Due to Disability.
 
If the Executive is unable to perform the essential functions of his job due to
partial or total disability or incapacity resulting from a mental or physical
illness, injury or any other cause for a period of ten (10) consecutive weeks or
for a cumulative period of seventy (70) business days during any five (5) month
period (“Disability”), then, to the extent permitted by law, the Company shall
have the right to terminate this Agreement thereafter, in which event the
Company shall have no further obligations or liabilities hereunder after the
date of such termination except the Executive will be deemed disabled and
entitled to the payment of the Executive’s base salary at its then current rate
for a period of six (6) months following the date the Executive is first unable
to perform the essential functions of his job due to such disability or
incapacity which shall be paid according to and as part of the Company’s normal
payroll cycle. Thereafter, the Company shall have no obligation for base salary,
bonus or other compensation payments to the Executive.  EXECUTIVE REPRESENTS
THAT TO THE BEST OF THE EXECUTIVE’S KNOWLEDGE THE EXECUTIVE HAS NO MEDICAL
CONDITION THAT COULD CAUSE PARTIAL OR TOTAL DISABILITY THAT WOULD RENDER THE
EXECUTIVE UNABLE TO PERFORM THE DUTIES SPECIFIED IN THIS AGREEMENT OTHERWISE THE
BENEFITS IN THIS PARAGRAPH SHALL BE NULL AND VOID.


4.2           Due to Death.


In the event of the termination of the Executive’s employment due to the
Executive’s death, the Executive or the Executive’s legal representatives, as
the case may be, shall be entitled, at the Company’s expense, as follows:


(a)           In the case of death, unpaid Base Compensation earned or accrued
through the Executive’s date of death and continued Base Compensation at a rate
in effect at the time of death, through the end of twelve (12) months after
which the Executive’s death occurs or the end of the employment term, which ever
is the lesser amount which in no case shall such continuation be for a period of
less than three (3) months, which shall be paid according to and as part of the
Company’s normal payroll cycle.


(b)           Any performance or special incentive bonus earned but not yet paid
shall be in accordance with the Company’s current payment policy;


(c)           A pro rata performance bonus for the year in which employment
terminates due to death based on the performance of the Company for the year
during which such termination occurs and shall be in accordance with the
Company’s current payment policy;


(d)           Any other compensation and benefits to which the Executive or the
Executive’s legal representatives may be entitled under applicable plans,
programs and agreements of the Company to the extent permitted under the
respective terms thereof, including, without limitation, life insurance payouts
as provided in Section 3.7 above.


4.3           For Cause. The Company may terminate the Executive’s employment
relationship with the Company at any time for Cause.
 
 
 

--------------------------------------------------------------------------------

 
 

[ex10-11_logo02.jpg]


(a)           For purposes of this Agreement, termination of employment of the
Executive by the Company “for cause” means termination for the following
reasons: (i) frequent and unjustifiable absenteeism, other than solely by reason
of the Executive's illness or physical or mental disability; (ii)
insubordination or the Executive’s continued violation of the Executive’s
obligation to perform the duties and responsibilities normally required of the
Executive’s position, which are willful or grossly negligent, after the
Executive  has been given written notice from the Executive’s supervisor
describing the Executive’s violations and has failed to cure or commence to cure
such violations within thirty (30) days; (iii) failing to follow the reasonable
instructions of the Executive’s supervisor; and (iv) a willful act of
embezzlement or dishonesty which is materially injurious to the Company; and


(b)           The Company shall have no further obligation to pay the Executive
for Base Compensation or other form of compensation or benefits (a) .  The
Company shall only be required to pay Executive for Base Compensation up through
the date of termination of employment and any reimbursement of appropriately
documented expenses incurred by the Executive before the termination of
employment, to the extent that the Executive would have been entitled to such
reimbursement but for the termination of employment.


4.4           Without Cause. At any time, the Company may terminate the
Executive for any reason, without cause, by providing the Executive ten (10)
days’ advance written notice with payment of  (a) the balance of Base
Compensation for the remaining term of this Agreement, which in  no case shall
be less than six (6) months’ Base Compensation which shall be paid according to
and as part of the Company’s normal payroll cycle, (b) all amounts accrued
through the date of termination,  and (c) reimbursement of appropriately
documented expenses incurred by the Executive before the termination of
employment, and provide the Executive all Company benefits for the balance of
the term of this Agreement, which in no case shall be less than six (6)
months.  Thereafter, all obligations of the Company under this Agreement shall
cease. The Company may dismiss the Executive without cause notwithstanding
anything to the contrary contained in or arising from any statements, policies,
or practices of the Company.


4.5           Good Reason.  Executive may terminate his employment for Good
Reason (as defined below) and shall be entitled to continued health insurance
benefits and Base Compensation at the rate in effect at the time of his
termination for Good Reason, through the end of twelve (12) months after which
Executive’s employment is terminated for Good Reason. For the purpose of this
Agreement, a termination for Good Reason means (i) a material and adverse change
in Executive’s responsibilities, status or position as the Chief Financial
officer of Company, except in connection with the termination of Executive’s
employment for Cause, or as a result of Executive’s death, or as a result of
Executive’s Disability; or (ii) requiring Executive to be principally based at
any office or location more than 30 miles from the current offices of Company
located in Richardson, Texas or existing approved location; or (iii) the failure
of Company to pay any compensation provided herein when due within 15 days
following written notice from Executive; or (iv) a reduction (other than for
Cause) in Employee’s Base Salary as of the Effective Date; or (v) the failure by
an entity that is the survivor in a merger with the Company, or that acquires
substantially all of the assets of the Company, to assume the obligations under
this Agreement in writing; or (vi any person (defined for the purpose of this
section to mean any person within the meaning of Section 13(d) of the Security
Exchange Act  of 1934 ( the “Exchange Act”), other than the Company, or an
employee benefit plan established by the Board of Directors of the Company,
acquires, directly or indirectly, the beneficial ownership (determined under
Rule 13d-3 of the regulations promulgated by the Security and Exchange
Commission under Section 13(d) of the Exchange Act) of securities issued by the
Company having twenty percent (20%) or more of the voting power of all of the
voting securities issued by the company in the election of directors at the
meeting of the holders of voting securities to be held for such purpose; or
(vii) a majority of the directors elected at any meeting of the holders of
voting securities of the Company are persons who were not nominated for such
election by the Board of Directors of the Company or a duly constituted
committee of the Board of Directors of the Company having authority in such
matters
 
 
 

--------------------------------------------------------------------------------

 
 

[ex10-11_logo02.jpg]


4.6           Termination Obligations.


(a)           All of the Company’s tangible Property shall be returned promptly
to the Company upon termination of Executive’s employment at the Company’s
expense;


(b)           All benefits to which the Executive is otherwise entitled shall
cease upon the Executive’s termination, unless explicitly continued either under
this Agreement or under any specific written policy or benefit plan of the
Company;


(c)           Upon termination of Executive’s employment, the Executive shall be
deemed to have resigned from all offices and directorships then held with the
Company or any Affiliate;


(d)           The provisions of Sections 4.6, 5, 6, 7, 8, 9, and 11 and any
other provision which by its terms is meant to survive termination of this
Agreement, shall survive termination of this Agreement; and


(e)           Following termination of Executive’s employment, the Executive
shall reasonably cooperate with the Company in all matters relating to
completing pending work on behalf of the Company and the orderly transfer of
work to other employees of the Company not to exceed ten (10) days from the
Executive’s termination. The Executive shall also reasonably cooperate in the
defense of any action brought by any third party against the Company that
relates in any way to the Executive’s acts or omissions while employed by the
Company.


4.7           No Other Termination Obligations.  Other than as provided in
Section 2 or Section 4, the Executive shall have no claim whatsoever against the
Company for compensation, damages or any other amounts arising out of or
relating to the expiry of the term or termination of the Executive’s employment,
including claims arising at common law or under statute.


5.           Confidentiality and Non-Disclosure.  The Executive agrees to abide
by the terms of the Confidentiality and Development Agreement appended hereto as
Exhibit A and to comply with such confidentiality, non-disclosure,
non-solicitation, and proprietary information policies now in effect by the
Company or as may be established in the future.   In the event of conflict
between this Agreement and the Confidentiality and Development Agreement, the
Terms of the Confidentiality and Development Agreement shall control.
 
 
 

--------------------------------------------------------------------------------

 
 

[ex10-11_logo02.jpg]



 
6.
The Company Property.



6.1           All products, records, designs, patents, plans, data, manuals,
brochures, memoranda, devices, lists and other property delivered to the
Executive by or on behalf of the Company, all confidential information
including, but not limited to, lists of potential customers, prices, and similar
confidential materials or information respecting the business affairs of the
Company, such as hardware manufacturers, software developers, networks,
strategic partners, business practices regarding technology and schedules, legal
actions and personnel information, and all records compiled by the Executive
which pertain to the business of the Company, and all rights, title and interest
now existing or that may exist in the future in and to any intellectual property
rights created by the Executive for the Company, in performing the Executive’s
duties during the term of this Agreement shall be and remain the property of the
Company.  The Executive agrees to execute and deliver at a future date any
further documents that the Company determines may be necessary or desirable to
perfect the Company’s ownership in any intellectual or other property rights.


6.2           All products, records, designs, patents, plans, data, manuals,
brochures, memoranda, devices, lists and other property delivered to the
Executive by or on behalf of the Company, all confidential information
including, but not limited to, lists of potential customers, prices, and similar
confidential materials or information respecting the business affairs of the
Company, such as hardware manufacturers, software developers, networks,
strategic partners, business practices regarding technology and schedules, legal
actions and personnel information, and all records compiled by the Executive
which pertain to the business of the Company, and all rights, title and interest
now existing or that may exist in the future in and to any intellectual property
rights created by the Executive for the Company, in performing the Executive’s
duties during the term of this Agreement shall be and remain the property of the
Company.  The Executive agrees to execute and deliver at a future date any
further documents that the Company determines may be necessary or desirable to
perfect the Company’s ownership in any intellectual or other property rights.


 
7.
Inventions.



7.1              “Inventions” shall mean any and all writings, original works or
authorship, inventions, trademarks, service marks, patents, copyrights, trade
secrets, improvements, processes, designs, formulas, discoveries, technology,
computer hardware or software, procedures and/or techniques which the Executive
may make, conceive, discover, reduce to practice or develop, either solely or
jointly with any other person or persons, at any time during Executive’s
employment, whether or not during working hours and whether or not at the
request or upon the suggestion of the Company, which relate to or are useful in
connection with any business now or hereafter carried on or contemplated by the
Company, including developments or expansions of its present fields of
operations;


 
 

--------------------------------------------------------------------------------

 
 

[ex10-11_logo02.jpg]


7.2           The Executive shall make full disclosure to the Company of all
Inventions and shall do everything necessary or desirable to vest the absolute
title thereto in the Company. The Executive shall write and prepare all
specifications and procedures regarding such inventions, improvements,
processes, procedures and techniques and otherwise aid and assist the Company so
that the Company can prepare and present applications for copyright or Letters
Patent therefor and can secure such copyright or Letters Patent wherever
possible, as well as reissues, renewals, and extensions thereof, and can obtain
the record title to such copyright or patents so that the Company shall be the
sole and absolute owner thereof in all countries in which it may desire to have
copyright or patent protection. The Executive shall not be entitled to any
additional or special compensation or reimbursement regarding any Invention;


7.3           All Inventions shall be the sole and exclusive property of the
Company. The Executive agrees to, and hereby does, assign to the Company all of
the Executive’s right, title, and interest (throughout the United States and in
all foreign countries), free and clear of all liens and encumbrances, in and to
each Invention.


7.4          Continuing Obligations. The rights and obligations of the Executive
and the Company set forth in this Section shall survive the termination of the
Executive’s employment and the expiration of this Agreement


 
8.
Arbitration.



8.1           Arbitrable Claims. All disputes arising pursuant to this
Agreement, except disputes related to the Executive’s breach of its obligations
with respect to the Company Intellectual Property or the Company Confidential
Information shall be resolved pursuant to binding arbitration and be deemed
“Arbitrable Claims”. All persons and entities specified in the preceding
sentence (other than the Company and the Executive) shall be considered
third-party beneficiaries of the rights and obligations created by this Section
on Arbitration. Arbitrable Claims shall include, but are not limited to,
contract (express or implied) and tort claims of all kinds, as well as all
claims based on any federal, state or local law, statute or regulation,
excepting only claims under applicable workers’ compensation law and
unemployment insurance claims. By way of example and not in limitation of the
foregoing, Arbitrable Claims shall include any claims arising under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities;


8.2           Procedure. Arbitration of Arbitrable Claims shall be in accordance
with the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association, as amended (“AAA Employment Rules”), as
augmented in this Agreement. Arbitration shall be initiated as provided by the
AAA Employment Rules, although the written notice to the other party initiating
arbitration shall also include a statement of the claim(s) asserted and the
facts upon which the claim(s) are based. Arbitration shall be final and binding
upon the parties and shall be the exclusive remedy for all Arbitrable Claims.
Either party may bring an action in court to compel arbitration under this
Agreement and to enforce an arbitration award. Otherwise, neither party shall
initiate or prosecute any lawsuit or administrative action in any way related to
any Arbitrable Claim. Notwithstanding the foregoing, either party may, at its
option, seek injunctive relief. All arbitration hearings under this Agreement
shall be conducted in Fort Worth, Texas. THE PARTIES HEREBY WAIVE ANY RIGHTS
THEY MAY HAVE TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS, INCLUDING,
WITHOUT LIMITATION, ANY RIGHT TO TRIAL BY JURY AS TO THE MAKING, EXISTENCE,
VALIDITY OR ENFORCEABILITY OF THE AGREEMENT TO ARBITRATE;
 
 
 

--------------------------------------------------------------------------------

 
 

[ex10-11_logo02.jpg]


8.3           Arbitrator Selection and Authority. All disputes involving
Arbitrable Claims shall be decided by a single arbitrator. The arbitrator shall
be selected by mutual agreement of the parties within thirty (30) days of the
effective date of the notice initiating the arbitration. If the parties cannot
agree on an arbitrator, then the complaining party shall notify the AAA and
request selection of an arbitrator in accordance with the AAA Employment Rules.
The arbitrator shall have authority to award equitable relief, damages, costs
and fees to the same extent that, but not greater than, a court would have. The
fees of the arbitrator shall be split between both parties equally, unless this
would render this Section of Arbitration unenforceable, in which case the
arbitrator shall apportion said fees so as to preserve enforceability. The
arbitrator shall have exclusive authority to resolve all Arbitrable Claims,
including, but not limited to, whether any particular claim is arbitrable and
whether all or any part of this Agreement is void or unenforceable;


8.4           Continuing Obligations. The rights and obligations of the
Executive and the Company set forth in this Section on Arbitration shall survive
the termination of the Executive’s employment and the expiration of this
Agreement.


9.           Prior Agreements; Conflicts of Interest. The Executive represents
to the Company: (a) that there are no restrictions, agreements or
understandings, oral or written, to which the Executive is a party or by which
the Executive is bound that prevent or make unlawful the Executive’s execution
or performance of this Agreement; (b) none of the information supplied by the
Executive to the Company or any representative of the Company or placement
agency in connection with the Executive’s employment by the Company misstated a
material fact or omitted information necessary to make the information supplied
not materially misleading; and (c) the Executive does not have any business or
other relationship that creates a conflict between the interests of the
Executive and the Company.


10.         Non-Competition and Non-Sollicitation.  The Executive agrees to be
bound by and perform in accordance with the terms of the Confidentiality and
Development Agreement attached as Exhibit A.


11.         Notices.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by overnight courier, U.S. registered or
certified mail, return receipt requested and postage prepaid.  In the case of
the Executive, mailed notices shall be addressed to the Executive at the address
set forth above.  In the case of the Company, mailed notices shall be addressed
to its corporate headquarters, and all notices shall be directed to the
attention of its President. Each notice, request, claim, demand or other
communication delivered or sent in the manner described above shall be deemed
sufficiently delivered or sent at such time as it is delivered to the addressee
(with the return receipt deemed exclusive evidence of such receipt) or at such
time as delivery is refused by the addressee.
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-11_logo02.jpg]
 
 
12.
Miscellaneous Provisions.

 
12.1         Authority. Each party hereto represents and warrants that it has
full power and authority to enter into this Agreement and to perform this
Agreement in accordance with its terms.


12.2         Governing Law.  Without reference to its conflict of laws
provisions, this Agreement shall be construed, interpreted and enforced in
accordance with the laws of the State of Texas and the Federal and State courts
of Texas shall have exclusive jurisdiction with respect to any dispute arising
herein subject to the provisions of Paragraph 8 and subject to any local
legislation which may apply to the Executive’s employment in which case the said
legislation shall apply only with reference to the matter governed therein, and
shall not in any other way affect the governing law of the Agreement or the
provisions hereof.  The parties irrevocably waive any objection to such venue
based on forum nonconveniens or similar principle with respect to the exclusive
jurisdiction of the Federal and State courts of Texas.


12.3         Successors and Assigns.  The rights, duties and obligations of a
party hereunder may not be assigned, delegated or assumed without the prior
written consent of the other party, and any such assignment shall be void and
without effect, provided that the Company may assign this Agreement to any
subsidiary thereof, without the Executive’s consent, and such assignment shall
not constitute a termination of the Executive’s employment hereunder. Nothing
herein shall cause a termination of this Agreement upon the acquisition,
reorganization, or merger of the Company. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and each party’s respective
successors or permitted assigns. Nothing herein shall be construed to confer
upon any person not a party hereto any right, remedy or claim under or by reason
of this Agreement.


12.4         Headings and Pronouns. The headings of the sections of this
Agreement are for convenience of reference only and in no way define, limit or
affect the scope or substance of any section of this Agreement.  All pronouns
and any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the entities or persons referred
to any require.


12.5         Waiver.  No waiver of any breach of any term or provision of this
Agreement shall be construed to be, or shall be, a waiver of any other breach of
this Agreement. No waiver shall be binding unless recognized in writing and
signed by the Chairman or the Board.


12.6         Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same agreement.  It is not necessary that each
party hereto execute the same counterpart.


12.7         Severability.  If any provision of this Agreement shall be
determined, under applicable law, to be overly broad in duration, substantive
scope or otherwise, such provision shall be deemed narrowed to the broadest
terms permitted by applicable law and shall be enforced as so narrowed.  If any
provision of this Agreement is nevertheless held invalid, void, or enforceable
for any reason, the remaining provisions will nevertheless continue in full
force and effect as if the invalid, void, or unenforceable provision had never
been contained in this Agreement and the validity, legality and enforceability
of the remaining provisions shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.
 
 
 

--------------------------------------------------------------------------------

 

[ex10-11_logo02.jpg]

 
12.8         Amendment.  This Agreement may be amended only in writing executed
by the Executive and an authorized representative of the Company.


12.9         Attorney’s Fees.  In the event of a dispute in any legal
proceeding, the prevailing party shall be entitled to be reimbursed for its
legal fees by the other party.


12.10       Finality of Agreement.  This Agreement, together with   the
Restricted Stock Agreement, and the Confidentiality and Development Agreement,
when executed by the parties, supersedes all other understand and agreements of
the parties with respect to the matters discussed.


12.11       Independent Counsel.  The Executive represents and warrants to the
Company that the Executive was advised to consult with independent legal counsel
of the Executive’s own choosing concerning this Agreement and the agreements
referred to herein and that Executive has either done so or has had a reasonable
opportunity to do so and has chosen not to seek independent legal counsel.


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first set forth above.



 
“EXECUTIVE”
     
  
 
By: Freddy Holder, an individual
     
VERTICAL COMPUTER SYSTEMS, Inc.
     
By:
   
   
Richard Wade, President

 
 
 

--------------------------------------------------------------------------------

 

 
[ex10-11_logo02.jpg]
Exhibit A
CONFIDENTIALITY AND DEVELOPMENT AGREEMENT


I understand that throughout my employment I will have access to Confidential
Information pertaining to the business of Vertical Computer Systems, Inc. and
its subsidiaries and/or affiliates (the “Company”). This Agreement reflects the
entire understanding regarding such Confidential Information between me and the
Company and is effective as of the date I first acquired knowledge of any
Confidential Information. In consideration of my employment with the Company or
my continued employment with the Company, as the case may be, and the payment to
me of the salary or other compensation that I shall receive during my
employment, I agree to the following terms and conditions:


1.        "CONFIDENTIAL INFORMATION" DEFINED: Confidential Information means any
Company Intellectual Property (as defined below) or any Company Confidential
Information (as defined below).  “Company Intellectual Property” means any
Intellectual Property (as defined below) generated, developed, invented,
created, conceived, reduced to practice, acquired, licensed by or on behalf of
the Company.  “Intellectual Property” means any one or more of the following
materials or intellectual property [(other than trademarks)] now existing or
hereinafter developed: (a) unpatentable technical information, know-how, trade
secrets, designs, techniques, drawings, diagrams, structures, prototypes,
features, ideas, concepts, specifications; (b) inventions (whether patentable or
unpatentable), and whether or not reduced to practice), patent applications, PCT
patent applications, continuation patent application, continuation-in-part
patent applications, divisional patent applications, any corresponding foreign
patent applications that may claim a priority date of the patent applications
referred to above, and patents that may be granted on any of the above,
including reissue patents, reexamined patents and patent extensions based on
those applications; (c) copyrightable works, copyrights and applications
registrations and renewals in connection therewith; (d) mask works and
applications, registrations and renewals in connection therewith;
(e) Confidential Information; (f) computer software (including data and related
documentation); (g) other proprietary rights; (h) licenses or other transfers of
proprietary rights; (i) copies or tangible embodiments of any one or more of the
foregoing; and (j) improvements, enhancements or modifications of, or embodying,
or deriving from, any of the above.  Company Intellectual Property shall
include, without limitation, the items described in Sections 6 and 7 of the
Agreement.  The term “Company Confidential Information” shall mean all trade
secrets and other proprietary information in written, graphic, oral, computer
readable, or other tangible or intangible form, that was disclosed to or known
by Executive as a consequence of or through his employment with the
Company.  Company Confidential Information includes, but is not limited to, the
following:  growth plans, financial performance data, strategic plans, customer
or prospective customer lists, reports, market research, business development
plans, financial or other business information, discoveries, inventions,
improvements, works of authorship, know-how, and methods of operation or other
trade secrets.  Company Confidential Information shall also include all
information disclosed to Executive regarding past, present or future research,
development, or business activities together with any information not entitled
to protection under any statutory definition of trade secret but not yet in the
public domain, processes, formulae, ideas, promotional and instructional
materials, selling information, modifications, costs, and prices.
 
 
 

--------------------------------------------------------------------------------

 
 

[ex10-11_logo02.jpg]


2.        FIDUCIARY RELATIONSHIP: I agree that a confidential and fiduciary
relationship exists between me and the Company which means that I hold a
position of trust at the Company with regard to all of the Company’s
Confidential Information.


3.        RESTRICTIONS ON USE: No Confidential Information will be made
available by me to anyone outside the Company (or to co-workers who do not have
a valid reason to know) during or following my employment with the Company
without the advance written permission of the Company. I shall also guard
against inadvertent disclosure by avoiding discussing such matters where the
conversation may be overheard by others, or by mentioning such matters in casual
conversation. I also will not use any such Confidential Information, either
during or at any time after my employment in any business other than the
Company’s business. Finally, I agree not to remove from the Company’s premises,
reproduce, summarize or copy any Confidential Information except as expressly
required by the Company in order to enable me to perform my duties. I hereby
acknowledge that the sale or unauthorized use or disclosure of any Confidential
Information by any means whatsoever and at any time before, during, and after my
employment with the Company may constitute unfair competition.


I understand and agree that I have a duty to respect the Confidential
Information of others, including but not limited to my previous employer(s). I
shall not disclose to the Company or use in its business any information of
others that I know to be confidential unless consented to in writing by the
owner of the Confidential Information. I also agree that I will not bring onto
the Company’s premises any document that contains confidential or proprietary
information belonging to others without express written consent of the owner.


4.        NON-COMPETITION:  During the Term of this Agreement and up through and
including the date of any final payments made by the Company to the Executive
pursuant to the Employment Agreement, the Restricted Stock Agreement, or the
Phantom Units Agreement, the Executive shall not begin employment with, offer
consulting services to, or otherwise become involved in, advise or participate
on behalf of any other company, entity or individual, in the field of the
Company;


5.        ANTI-SOLICITATION: In recognition of the need of the Company to
preserve and protect its legitimate proprietary interest in its Confidential
Information, I agree to honor the following representations consistent with the
limitations of state law. During my employment, and for a period of one year
immediately following the later of my termination (voluntary or otherwise) or
the date of any final payments made by the Company to the Executive pursuant to
this Agreement, I shall not solicit or induce or aid others to solicit any
Company employee, consultant, or independent contractor to terminate their
employment with the Company or to do anything, which violates their oral or
written employment agreements with the Company. Further, during the one-year
period following my employment with the Company or the date of any final
payments made by the Company to the Executive pursuant to this Agreement, I
agree not to solicit or induce or aid others in soliciting any Company customer
to direct any business or prospective business or income from the Company or to
stop or alter the manner in which such customers are doing business with the
Company. After the one-year period following my termination or the date of any
final payments made by the Company to the Executive pursuant to this Agreement,
I shall remain bound by the other limitations of this Agreement, including those
related to disclosure and use of Confidential Information.
 
 
 

--------------------------------------------------------------------------------

 
 

[ex10-11_logo02.jpg]


6.        INVENTIONS AND INTELLECTUAL PROPERTY:


(a)         Any work of authorship created or conceived during my employment by
the Company solely or jointly by me, or created wholly or in part by me,
provided such developments are prepared within the scope of my employment shall,
to the extent protectible under copyright law, be deemed "works made for hire."
Accordingly, the Company is and shall forever be deemed the author and exclusive
owner thereof, and has and shall have any and all right, title and interest of
any kind or nature in the work.


(b)         I hereby assign (and agree to assign effective upon the making or
conception) to the Company my entire right, title, and interest in any idea,
invention, design of a useful article (whether the design is ornamental or
otherwise), computer program and related documentation, and other work of
authorship (all hereinafter collectively called "Developments"), made or
conceived during my employment by the Company solely or jointly be me, or
created wholly or in part by me, whether or not such Developments are
copyrightable, patentable, or susceptible to other forms of protection, and
provided that the Developments are (i) related to the actual or anticipated
business or research or development of the Company, or (ii) are suggested by or
result from any task assigned to me or work performed by me for or on behalf of
the Company. (In the case of any "other work of authorship," such assignment
shall be limited to those works of authorship which meet both conditions (i) and
(ii) above.)  Excluded are Developments that I cannot assign to the Company
because of an agreement made prior to my employment by the Company. I understand
that I am affirmatively representing I have no such Developments unless I have
listed them on the form following this Agreement.


(c)          In connection with any of the Developments assigned by the
preceding paragraph, (i) I shall promptly disclose them to the Company’s
management; and (ii) I will, on the Company’s request, without further
consideration but at the Company’s expense, whether during or subsequent to
employment by of title to the Company or its designee and do anything else
reasonably necessary the Company, promptly execute a specific assignment to
enable the Company or its designee to secure a patent, copyright, or other form
of protection therefor in the United States and in other countries. If called
upon to render such assistance after the termination of my employment, I will be
entitled to a fair and reasonable per diem fee in addition to reimbursement of
any expenses incurred at the request of the Company. If I fail or refuse to take
the actions set forth in this paragraph to enable the Company or its designee to
secure a patent, copyright or other form of protection therefor within fourteen
(14) days of the Company’s request, the Company shall have and is hereby granted
the right, authority, and power, which power is coupled with an interest, to
execute the required documents in my name and as my attorney-in-fact.


 
 

--------------------------------------------------------------------------------

 

[ex10-11_logo02.jpg]

 
(d)         I have identified on the attachment to this agreement all
Developments not assigned by paragraph 5(b) above in which I have any right,
title or interest, and which were made or conceived prior to the commencement of
my employment with the Company solely or jointly by me, or written wholly or in
part by me, whether or not previously identified to the Company (hereinafter
referred to as "prior work"). I understand that I am affirmatively representing
that I have no such Developments unless I have listed them on the form attached
to this Agreement. I also understand that it is in my interest to establish that
any of the above were made, conceived, or written before my employment by the
Company. I also understand that I need not disclose these Developments in
detail, but need only identify them by the titles and dates of documents
describing them. If I wish to interest the Company in any of these Developments,
I know I need to contact the Company’s Board of Directors, who will provide me
with instructions for formally submitting them to the Company. If, without
successfully completing the formal submission process, I incorporate a prior
work owned by me or in which I have an interest into a Company product,
processor other Development, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, revise, reverse decompile, use and sell such prior work as
part of or in connection with such product, process or other Development or for
any other purpose of any kind or nature for which the Company seeks to utilize
such prior work.


(e)          I understand and agree that the decision whether or not to utilize
any Development is within the Company’s sole and absolute discretion and the use
thereof, if any, will be for the Company’s sole benefit. The Company and its
licensees (direct and indirect) are not required to designate me as author of
any Development assigned by paragraph 5(b) when distributed publicly. Neither
non-utilization nor any other act, omission or event of any kind shall terminate
or otherwise adversely affect the Company’s ownership of any Development.
 
(f)          I represent and warrant that any Development disclosed to the
Company is wholly original and not copied in whole or in part from, or based on,
any other work except that submitted by me to the Company or material in the
public domain. I further represent that the material does not otherwise violate
the rights of any other person or organization. I shall indemnify and hold
harmless from and against all damages, losses, costs and expenses (including
reasonable attorneys' fees and costs) which the Company or any of its
successors, licensees or assigns may suffer or incur by reason of the breach of
any of my warranties and representations.


(g)         I understand that under certain circumstances, my agreement to
assign my rights in Developments under Paragraph 6(b) of this Agreement may be
limited by Texas law.


7.        RETURN OF INFORMATION: I agree to immediately return all Confidential
Information, including duplicate documents, in my possession to the Company upon
termination of my employment or whenever management may otherwise require that
such Confidential Information be returned. I also agree to return, upon
termination or request, any and all records, data, notes, formulas, source and
object computer codes, computer programs, reports, proposals, customer and other
lists, correspondence, specifications, drawings, blueprints, sketches,
materials, equipment, other documents or property, or reproductions of any of
the aforementioned items in any form developed by me pursuant to my employment
with the Company or otherwise belonging to the Company.


 
 

--------------------------------------------------------------------------------

 
 

[ex10-11_logo02.jpg]


8.        NOTIFICATION REGARDING NEW EMPLOYMENT: In the event of the termination
of my employment with the Company, I hereby agree that (i) prior to accepting a
new job or business affiliation I shall notify my new employer or business
affiliation of my rights and obligations under this Agreement, and (ii) prior to
my departure from the Company, I shall give written notice to the Company of my
decision, the identity and location of my new employer or business, and the job
title of my new position.


9.        CONSEQUENCES OF VIOLATING THIS AGREEMENT: I recognize that if I
violate the terms of this Agreement, the Company will be damaged and the amount
of such damage cannot be adequately measured in monetary terms. Also, the
parties agree that the services to be rendered by employee under this Agreement
are of special, unique and extraordinary nature. Therefore, I agree that the
Company, consistent with the provisions concerning the arbitration of claims
(pursuant to my employment agreement or acceptance of employment and the terms
of the employee handbook manual, as the case may be), shall be entitled to
injunctive relief in addition to any other remedy available at law or in equity
to prevent or redress any violation of the terms and conditions of this
Agreement. I further understand that violation of this Agreement may render me
subject to civil and criminal sanctions beyond whatever action is taken by the
Company. I further acknowledge that any breach of any terms and conditions of
this Agreement while I am employed by the Company may result in termination of
my employment for cause.


10.      NOTICE.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by overnight courier, U.S. registered or
certified mail, return receipt requested and postage prepaid.  In the case of
the Executive, mailed notices shall be addressed to the Executive at the address
set forth above.  In the case of the Company, mailed notices shall be addressed
to its corporate headquarters, and all notices shall be directed to the
attention of its President. Each notice, request, claim, demand or other
communication delivered or sent in the manner described above shall be deemed
sufficiently delivered or sent at such time as it is delivered to the addressee
(with the return receipt deemed exclusive evidence of such receipt) or at such
time as delivery is refused by the addressee.


11.      SEVERABILITY AND SAVINGS: If any provision of this Agreement shall be
determined, under applicable law, to be overly broad in duration, substantive
scope or otherwise, such provision shall be deemed narrowed to the broadest
terms permitted by applicable law and shall be enforced as so narrowed.  If any
provision of this Agreement is nevertheless held invalid, void, or enforceable
for any reason, the remaining provisions will nevertheless continue in full
force and effect as if the invalid, void, or unenforceable provision had never
been contained in this Agreement and the validity, legality and enforceability
of the remaining provisions shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.


12.      GOVERNING LAW: Without reference to its conflict of laws provisions,
this Agreement shall be construed, interpreted and enforced in accordance with
the laws of the State of Texas and the Federal and State courts of Texas shall
have exclusive jurisdiction with respect to any dispute arising herein subject
to any local legislation which may apply to the Executive’s employment in which
case the said legislation shall apply only with reference to the matter governed
therein, and shall not in any other way affect the governing law of the
Agreement or the provisions hereof.  The parties irrevocably waive any objection
to such venue based on forum nonconveniens or similar principle with respect to
the exclusive jurisdiction of the Federal and State courts of Texas.
 
 
 

--------------------------------------------------------------------------------

 

[ex10-11_logo02.jpg]


13.      WAIVER: No waiver of any breach of any term or provision of this
Agreement shall be construed to be, or shall be, a waiver of any other breach of
this Agreement. No waiver shall be binding unless recognized in writing and
signed by the President or the Board of Directors of the Company.


14.      AUTHORITY:  I represent and warrant that I have the full power and
authority to enter into this Agreement and to perform this Agreement in
accordance with its terms.


15.      REQUIREMENTS FOR MODIFICATION: This Agreement, along with the
Employment Agreement dated November 24,2010, reflects the entire agreement
between me and the Company with respect to its subject matter. It supercedes all
previous oral or written communications, representations, understandings, or
agreements by or with the Company. It may not be changed or modified except by a
written document signed by me and an authorized representative of the
Company.  The Company may make reasonable changes applicable to all employees
consistent with its best business judgment with thirty (30) days notice to me.


16.      GENERAL: This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and each party’s respective successors or
permitted assigns.


17.      INDEPENDENT COUNSEL.  The Executive represents and warrants to the
Company that the Executive was advised to consult with independent legal counsel
of the Executive’s own choosing concerning this Agreement and any agreements
referred to herein and that Executive has either done so or has had a reasonable
opportunity to do so and has chosen not to seek independent legal counsel.


I will comply, and do all things necessary for the Company to comply, with the
laws and regulations of all governments, regulatory agencies, and licensing
authorities under which the Company does business, and with provisions of
contracts between any such government or its contractors and the Company, that
relate to intellectual property or to the safeguarding of confidential
information.


NAME: Freddy Holder


DATE: December 6, 2010


SIGNATURE
  
 

 
 
 

--------------------------------------------------------------------------------

 